ORDER
PER CURIAM
Roderick DeWalt appeals from the trial court’s judgment entered upon a jury verdict convicting him of first-degree assault, armed criminal action, and leaving the scene of a motor vehicle accident. We have reviewed the briefs of the parties and the record on appeal and conclude the State presented sufficient evidence to support the trial court’s judgment. State v. Rousan, 961 S.W.2d 831, 841 (Mo. banc 1998). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).